Citation Nr: 1437621	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-09 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for diabetes mellitus, type II.

2. Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person (A&A).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from RO rating decisions.

In a September 2008 rating decision, the RO, inter alia, continued the 20 percent a rating assigned for the Veteran's diabetes mellitus, type II.  In November 2008, the Veteran filed a notice of disagreement (NOD) only as to this claim.  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In September 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  After the hearing, and the receipt of additional medical evidence, the RO issued a supplemental SOC (SSOC) reflecting continued denial of the higher rating claim in October 2009.  Following receipt of additional evidence, the RO subsequently issued another SSOC continuing to deny the claim for higher rating for diabetes mellitus in December 2010.

In June 2012, the Board remanded the claim for higher rating for diabetes mellitus to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  After the diabetes mellitus claim was returned to the Board following the June 2012 remand, review of the electronic records reveals that, in a March 2012 rating decision, the RO denied the Veteran's request for SMC based on A&A.  In April 2012, the Veteran filed an NOD, and the RO issued an SOC later that same month.  In May 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  Additional documents associated with this matter-to include a statement from Veteran's representative-have also recently been added to the paper claims file.   Hence, the appeal also encompasses the matter of the Veteran's entitlement to SMC based on A&A.

For reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

On the VA Form 9 filed in connection with the claim for SMC based on A&A, the Veteran checked a box indicating that he wanted a hearing with a Veterans Law Judge of the Board at a local RO (Travel Board hearing).  However, next to that request, there is handwritten notation of "(VCH)," perhaps indicating the Veteran's preference for a Board video-conference hearing.  In any event, there remains outstanding a Board hearing request in connection with a claim on appeal.  Because the RO schedules both Board video-conference and Travel Board hearings, a remand of this matter to the RO is warranted.  See 38 C.F.R. § 20.704 (2013).  

As a final point, the Board notes that while the Veteran has not specifically requested a hearing on the claim for increased rating for his diabetes mellitus, for practical reasons, any further Board action on that claim should be deferred pending the conduct of the requested hearing.  Hence, a remand of that matter is warranted, as well.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for either a Board video-conference hearing or a Travel Board hearing at the earliest available opportunity.  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

